--------------------------------------------------------------------------------

EXHIBIT 10.2
 
AMENDMENT NO. 3 TO AGREEMENT
(President and Chief Operating Officer)


This Amendment No. 3 to Agreement (this “Amendment”) is entered into this 4th
day of November, 2008, by and between OrthoLogic Corp., a Delaware corporation
doing business as Capstone Therapeutics (the “Company”) and Randolph C. Steer
(“Executive”) and amends the Agreement dated as of May 12, 2006 by and between
the Company and Executive, as amended by Amendment No. 1 dated February 21, 2007
and Amendment No. 2 dated February 21, 2008 (the “Agreement”).


1.         Section 3(b) of the Agreement is hereby restated to read in its
entirety as follows:


Upon the termination of this Agreement, neither Executive nor Executive’s
beneficiaries or estate shall have any further rights under this Agreement or
any claims against the Company arising out of this Agreement, except that
Executive shall be entitled to receive accrued and unpaid compensation and
benefits which are then due and owing as of the date of termination, and, in the
event of a termination by the Company without cause, Executive shall be entitled
to a continuation of his base cash compensation, less applicable withholdings,
at the rate in effect at the time of the termination of this Agreement, payable
in accordance with the Company’s standard payroll practices as if Executive were
continuing his services to the Company, for a period of twelve months from the
date of termination.  Provided, however, that in the case of a termination
without cause following a determination by the Company’s Board of Directors to
liquidate the Company, payment will be made under this Section 3(b) only if and
for so long as Executive is directly involved in the liquidation process, not to
exceed twelve months from the date of termination, in the same manner as if
Executive had not been terminated, including performing such services as may
reasonably be requested by the Company’s Board of Directors.  For purposes of
this Agreement, “cause” shall include neglect of duties, willful failure to
abide by instructions or policies from or set by the Board, commission of a
felony or serious misdemeanor offense or pleading guilty or nolo contendere to
same, Executive’s breach of this Agreement or Executive’s breach of any other
material obligation to the Company.


2.         Except as expressly amended and modified hereby, the Agreement shall
remain in full force and effect.  In the event of any conflict or inconsistency
between the terms and provisions of the Agreement and the terms and provisions
of this Amendment, the terms and provisions of this Amendment shall govern and
control.  This Amendment may be executed in counterparts, each of which shall be
deemed an original, but all of which, when taken together, shall constitute one
and the same instrument.


This Amendment No. 3 is executed as of the date first above written.




ORTHOLOGIC CORP.
 
EXECUTIVE
           
/s/ Fred Feldman
 
/s/ Randolph C. Steer
Fred Feldman
 
Randolph C. Steer, MD, Ph.D.
Chairman
   
Compensation Committee
   

 
 

--------------------------------------------------------------------------------